
	
		II
		112th CONGRESS
		2d Session
		S. 2142
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To permit employees to request, and to
		  ensure employers consider requests for, flexible work terms and conditions, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Working Families Flexibility
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Over the last 50
			 years, the demographics of the Nation’s workforce have undergone significant
			 changes. As a result of the changes, the modern workforce has a more diverse
			 set of needs.
			(2)Over time,
			 increasing numbers of women have joined the workforce. The Bureau of Labor
			 Statistics reports that in 1960 women composed 33 percent of employed persons,
			 whereas in 2010 they were 47 percent of employed persons.
			(3)Fewer households
			 have at least 1 parent at home. According to the Bureau of the Census, more
			 than 70 percent of children are raised in families that are headed by either a
			 working single parent or 2 working parents. Furthermore, the number of
			 households with married parents and children, in which both parents were in the
			 workforce, rose to 66 percent in 2010. The number of single-parent families has
			 also increased, almost tripling over the last 50 years, from 5 percent in 1960,
			 to 14 percent in 2010.
			(4)More households
			 are caring for older relatives. According to the Bureau of the Census, the
			 average life expectancy for a child born in 2010 is 78.3 years, almost 10 years
			 longer than for a child born in 1960. The National Alliance for Caregiving
			 found that 57 percent of persons who provide unpaid care to an adult or to a
			 child with special needs are employed, with 46 percent working full time and 11
			 percent working part time.
			(5)Many jobs are now
			 located outside of city centers. Low-wage employees in particular have
			 difficulty reaching jobs through public transportation during off-peak shifts,
			 such as shifts that start in the evening or early morning.
			(6)In response to
			 the needs of the modern workforce some employers have instituted flexible work
			 arrangements, which, according to Georgetown University Law School's Workforce
			 Flexibility 2010 initiative, are voluntary arrangements between employees and
			 employers that alter the time or place at which work is conducted, or the
			 amount of work that is conducted, in order to allow employees to more easily
			 meet the needs of both work and family life.
			(7)The National
			 Study of the Changing Workforce, published in 2002 by the Families and Work
			 Institute, found that employees with access to flexible work arrangements
			 reported less interference between their job and family life, and fewer mental
			 health problems.
			(8)Corporate Voices
			 for Working Families found that implementing workplace flexibility improves
			 employee satisfaction, morale, and teamwork as well as employee health,
			 well-being, and resilience, and helps to reduce stress.
			(9)Flexible work
			 arrangements have also been shown to improve the bottom line for businesses.
			 Corporate Voices for Working Families found that implementing workplace
			 flexibility improves the bottom line by helping businesses to attract and
			 retain key talent, increase employee retention and reduce turnover, reduce
			 overtime and absenteeism, and enhance employee productivity, effectiveness, and
			 engagement.
			(10)The President's
			 Council of Economic Advisors found that, as more businesses adopt flexibility
			 practices, the benefits to society, in the form of reduced traffic, improved
			 employment outcomes, and more efficient allocation of employees to employers,
			 may be greater than the gains to individual businesses and employees.
			(11)According to a
			 2011 Government Accountability Office report, a flexible work environment can
			 increase and enhance employment opportunities for individuals with
			 disabilities.
			(12)The Society for
			 Human Resource Management believes that the key to getting the best out of
			 every employee is a flexible work environment.
			(13)According to the
			 National Partnership for Women and Families, businesses can retain their most
			 valuable asset—a trained and committed workforce—by offering flexible workplace
			 policies.
			3.DefinitionsIn this Act:
			(1)Administrative
			 officerThe term administrative officer, used with
			 respect to an employer or an employee, means the corresponding individual or
			 entity with authority to issue regulations under section 13.
			(2)EmployeeThe
			 term employee means an individual—
				(A)who is—
					(i)(I)an employee (including
			 an applicant), as defined in section 3(e) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 203(e)), who is not covered under any of clauses (ii) through
			 (v), including such an employee of the Library of Congress, except that a
			 reference in such section to an employer shall be considered to be a reference
			 to an employer described in clauses (i)(I) and (ii) of paragraph (3)(A);
			 or
						(II)an employee (including an applicant) of
			 the Government Accountability Office;
						(ii)a
			 State employee (including an applicant) described in section 304(a) of the
			 Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a));
					(iii)a
			 covered employee (including an applicant), as defined in section 101 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1301);
					(iv)a
			 covered employee (including an applicant), as defined in section 411(c) of
			 title 3, United States Code; or
					(v)a
			 Federal officer or employee (including an applicant) covered under subchapter V
			 of chapter 63 of title 5, United States Code; and
					(B)who works at
			 least 20 hours per week or, in the alternative, at least 1,000 hours per
			 year.
				(3)Employer
				(A)In
			 generalThe term employer means a person who
			 is—
					(i)(I)a covered employer, as
			 defined in subparagraph (B), who is not covered under any of subclauses (II)
			 through (V);
						(II)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of
			 1991;
						(III)an employing office, as defined in
			 section 101 of the Congressional Accountability Act of 1995;
						(IV)an employing office, as defined in
			 section 411(c) of title 3, United States Code; or
						(V)an employing agency covered under
			 subchapter V of chapter 63 of title 5, United States Code; and
						(ii)is
			 engaged in commerce (including government), in the production of goods for
			 commerce, or in an enterprise engaged in commerce (including government) or in
			 the production of goods for commerce.
					(B)Covered
			 employer
					(i)In
			 generalIn subparagraph (A)(i)(I), the term covered
			 employer—
						(I)means any person
			 engaged in commerce or in any industry or activity affecting commerce who
			 employs 15 or more employees for each working day during each of 20 or more
			 calendar workweeks in the current or preceding calendar year;
						(II)includes—
							(aa)any
			 person who acts, directly or indirectly, in the interest of such an employer to
			 any of the employees of such employer; and
							(bb)any
			 successor in interest of such an employer; and
							(III)includes an
			 agency described in clause (iii) or (iv) of subparagraph (A) of section 101(4)
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(4)), to which
			 subparagraph (B) of such section shall apply.
						(ii)DefinitionsFor
			 purposes of this subparagraph:
						(I)CommerceThe
			 terms commerce and industry or activity affecting
			 commerce have the meanings given the terms in section 101 of such Act
			 (29 U.S.C. 2611).
						(II)Employee;
			 personThe terms employee and person
			 have the meanings given such terms in section 3 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 203).
						(C)PredecessorsAny
			 reference in this paragraph to an employer shall include a reference to any
			 predecessor of such employer.
				(4)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(5)
			 Supervisor
				(A)In
			 generalThe term supervisor has the meaning given
			 the term in section 152 of the National Labor Relations Act (29 U.S.C.
			 152).
				(B)ApplicationFor
			 purposes of applying this paragraph, a reference in such section—
					(i)to
			 an employee shall be considered to be a reference to an employee, as defined in
			 this section; and
					(ii)to
			 an employer shall be considered to be a reference to an employer, as defined in
			 this section.
					4.Statutory right
			 to request flexible work terms and conditions
			(a)In
			 GeneralAn employee may apply to the employee’s employer for a
			 temporary or permanent change in the employee’s terms or conditions of
			 employment if the change relates to—
				(1)the number of
			 hours the employee is required to work;
				(2)the times when
			 the employee is required to work or be on call for work;
				(3)where the
			 employee is required to work; or
				(4)the amount of
			 notification the employee receives of work schedule assignments.
				(b)ContentsAn
			 application submitted under this section shall—
				(1)state that the
			 application is an application described in subsection (a);
				(2)specify the
			 change applied for and the date on which the employee requests that the change
			 become effective; and
				(3)explain what
			 effect, if any, the employee thinks the change applied for would have on the
			 employer and how, in the employee’s opinion, any such effect might be dealt
			 with.
				(c)Submissions
				(1)Period between
			 submissionsIf an employee, who has submitted an application
			 under this section to an employer, submits a further application under this
			 section to the same employer before the end of the period of 12 months
			 beginning with the date on which the previous application was submitted, that
			 further application shall not be covered by section 5.
				(2)Form and
			 timingThe administrative officer shall, by regulation issued
			 under section 13, specify—
					(A)the form of
			 applications submitted under this section; and
					(B)when such an
			 application shall be considered to be submitted.
					5.Employer’s
			 duties in relation to applications
			(a)In
			 GeneralAn employer to whom an employee submits an application
			 under section 4 shall consider the application, in accordance with regulations
			 issued under section 13.
			(b)RegulationsRegulations
			 issued under subsection (a)—
				(1)shall include
			 provisions that provide—
					(A)that the employer
			 and the employee shall hold a meeting to discuss such an application;
					(B)that the employer
			 shall give the employee a written decision regarding the application, within a
			 reasonable period after the date of the meeting;
					(C)that a decision
			 under subparagraph (B) to reject the application shall state the grounds for
			 the decision, including whether those grounds included—
						(i)the identifiable
			 cost of the proposed change in a term or condition of employment requested in
			 the application, including the costs of loss of productivity, of retraining or
			 hiring an employee, or of transferring an employee from 1 facility to another
			 facility;
						(ii)the overall
			 financial resources involved;
						(iii)for an employer
			 with multiple facilities, the geographic separateness or administrative or
			 fiscal relationship of the staffs at the facilities;
						(iv)the effect of
			 the change on the employer's ability to meet customer demand; or
						(v)another factor
			 specified by the administrative officer in regulation;
						(D)that if the
			 employer rejects the employee's application, the employer may propose in
			 writing an alternative change to the employee's hours, times, place, and amount
			 of notification of schedule assignments for work;
					(E)that if the
			 employee is dissatisfied with the employer’s decision under subparagraph (B)
			 and the alternative described in subparagraph (D), and if the employer has
			 another supervisor, the employee has the right to reconsideration of the
			 decision by such supervisor, and to receive a decision in writing from the
			 reconsideration within a reasonable period, in accordance with procedures
			 specified in regulations issued under section 13;
					(F)that the employee
			 shall have a right to be accompanied at meetings described in subparagraph (A)
			 by a representative of the employee's choosing with such qualifications as the
			 regulations shall specify;
					(G)that if such a
			 representative of the employee's choosing is not available to attend a meeting
			 described in subparagraph (A), the meeting shall be postponed; and
					(H)for extension of
			 a time limit specified in the regulations in a case in which the employer and
			 employee agree, or in such other circumstances as the regulations may specify;
			 and
					(2)may include
			 provisions that provide—
					(A)that any
			 requirement of the regulations shall not apply in a case in which such an
			 application is disposed of by agreement or withdrawn; and
					(B)for applications
			 to be treated as withdrawn in specified circumstances.
					6.Prohibited
			 acts
			(a)Interference
			 With RightsIt shall be unlawful for any employer to interfere
			 with, restrain, or deny the exercise of, or the attempt to exercise, any right
			 provided under this Act.
			(b)Interference
			 With Application, Proceedings, or InquiriesIt shall be unlawful
			 for any employer to discharge or in any other manner discriminate against
			 (including retaliating against) any individual because such individual—
				(1)has submitted (or
			 attempted to submit) an application under section 4 or requested (or attempted
			 to request) a reconsideration under section 5;
				(2)has filed an
			 action, or has instituted or caused to be instituted any proceeding, under or
			 related to this Act;
				(3)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this Act;
				(4)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any right
			 provided under this Act;
				(5)has opposed any
			 practice made unlawful by this Act; or
				(6)has in any other
			 way exercised or attempted to exercise any right provided under this
			 Act.
				7.Enforcement
			(a)DefinitionsExcept
			 as provided in subsection (d), in this section:
				(1)EmployeeThe
			 term employee means an employee described in clause (i) or (ii) of
			 section 3(2)(A).
				(2)EmployerThe
			 term employer means an employer described in subclause (I) or (II)
			 of section 3(3)(A)(i).
				(b)General
			 AuthorityThe provisions of this Act may be enforced pursuant to
			 the following provisions:
				(1)Investigation
			 and assessmentAn employee who is affected by a violation of a
			 right in section 6 (including a violation relating to a right provided under
			 section 4 or 5) may make a complaint to the Secretary of Labor, alleging that
			 the employer involved has violated section 6. The Secretary shall receive,
			 investigate, and attempt to resolve such complaints of violations in the same
			 manner as the Secretary receives, investigates, and attempts to resolve
			 complaints of violations of section 6 and 7 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 206 and 207), and may issue an order making determinations, and
			 assessing a civil penalty described in section 8(a)(1) or awarding relief
			 described in section 8(a)(2), as appropriate, with respect to such an alleged
			 violation.
				(2)Administrative
			 reviewAn affected person who takes exception to an order issued
			 under paragraph (1) may request a review of and a decision regarding such an
			 order by an administrative law judge, who may hold an administrative hearing
			 concerning the order under procedures established by the administrative officer
			 that comply with the requirements of sections 554, 556, and 557 of title 5,
			 United States Code, and regulations promulgated by the administrative officer.
			 Such hearing shall be conducted expeditiously. If no affected person requests
			 such review within 60 days after the order is issued under paragraph (1), the
			 order shall be deemed to be a final order that is not subject to judicial
			 review.
				(3)EnforcementThe
			 amount of any penalty assessed against an employer under this subsection, when
			 finally determined, may be—
					(A)deducted from any
			 sums owed by the United States to the employer; or
					(B)recovered in a
			 civil action brought against the employer by the Secretary, represented by the
			 Solicitor of Labor (or brought against the employer by the administrative
			 officer specified in section 13(a)) in any court of competent
			 jurisdiction.
					(4)Civil
			 actionAn affected person desiring review of a decision issued
			 under paragraph (2) (other than a nonreviewable order) may file a petition for
			 review in an appropriate Federal court of appeals.
				(5)Civil action by
			 the Secretary for injunctive reliefThe Secretary (or the
			 administrative officer specified in section 13(a)) may bring an action for a
			 violation described in paragraph (1) in a district court of the United States
			 to obtain the injunctive relief described in section 8(b).
				(c)Other
			 Employees
				(1)Employees
			 covered by congressional accountability act of
			 1995Notwithstanding any other provision of this section or
			 section 8, the powers, remedies, and procedures provided in the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board (as defined in
			 section 101 of that Act (2 U.S.C. 1301)), or any person, alleging a violation
			 of section 202(a)(1) of that Act (2 U.S.C. 1312(a)(1)) shall be the powers,
			 remedies, and procedures this Act provides to that Board, or any person,
			 alleging an unlawful employment practice in violation of this Act against an
			 employee described in section 3(2)(A)(iii).
				(2)Employees
			 covered by chapter 5 of title 3, united states
			 codeNotwithstanding any other provision of this section or
			 section 8, the powers, remedies, and procedures provided in chapter 5 of title
			 3, United States Code, to the President, the Merit Systems Protection Board, or
			 any person, alleging a violation of section 412(a)(1) of that title, shall be
			 the powers, remedies, and procedures this Act provides to the President, that
			 Board, or any person, respectively, alleging an unlawful employment practice in
			 violation of this Act against an employee described in section
			 3(2)(A)(iv).
				(3)Employees
			 covered by chapter 63 of title 5, united states
			 codeNotwithstanding any other provision of this section or
			 section 8, the powers, remedies, and procedures provided in title 5, United
			 States Code, to an employing agency, provided in chapter 12 of that title to
			 the Merit Systems Protection Board, or provided in that title to any person,
			 alleging a violation of subchapter V of chapter 63 of that title, shall be the
			 powers, remedies, and procedures this Act provides to that agency, that Board,
			 or any person, respectively, alleging an unlawful employment practice in
			 violation of this Act against an employee described in section
			 3(2)(A)(v).
				8.Remedies
			(a)Administrative
			 Proceedings and Actions for Review
				(1)Interference
			 with exercise of rightsIn an action brought under paragraph (1),
			 (2), or (4) of section 7(b), an employer who commits a willful or repeated
			 violation of the provisions of section 6 (including a violation relating to a
			 right provided under section 4 or 5) shall be subject to a civil penalty of not
			 more than $1,100 for each employee who was the subject of such a
			 violation.
				(2)RetaliationIn
			 an action brought under paragraph (1), (2), or (4) of section 7(b), if an
			 employer violates section 6(b), the employee who is affected by the violation
			 or the Secretary (or the administrative officer specified in section 13(a)), as
			 appropriate, may obtain an order awarding such equitable relief as may be
			 appropriate, including employment, reinstatement, promotion, back pay, and a
			 change in the terms or conditions of employment.
				(b)Civil action by
			 the Secretary for injunctive reliefIn an action brought under
			 section 7(b)(5), the Secretary (or the administrative officer specified in
			 section 13(a)) may obtain an order—
				(1)restraining
			 violations of section 6 (including a violation relating to a right provided
			 under section 4 or 5); or
				(2)awarding such
			 other equitable relief as may be appropriate, including employment,
			 reinstatement, promotion, back pay, and a change in the terms or conditions of
			 employment.
				9.Notice
			(a)In
			 generalEach employer shall post and keep posted, in conspicuous
			 places on the premises of the employer where notices to employees and
			 applicants for employment are customarily posted, a notice, to be prepared or
			 approved by the Secretary (or the administrative officer specified in section
			 13(a)) setting forth excerpts from, or summaries of, the pertinent provisions
			 of this Act and information pertaining to the filing of a complaint under
			 section 7(b).
			(b)PenaltyAny
			 employer that willfully violates this section may be assessed a civil money
			 penalty not to exceed $500 for each separate offense.
			10.RecordkeepingAny employer shall make, keep, and preserve
			 records pertaining to compliance with this Act in accordance with regulations
			 issued under section 13.
		11.Research,
			 education, and technical assistance program
			(a)In
			 generalThe Secretary (and
			 each administrative officer specified in section 13(a), as applicable) shall
			 provide information and technical assistance to employers, labor organizations,
			 and the general public concerning compliance with this Act.
			(b)ProgramIn order to achieve the objectives of this
			 Act—
				(1)the Secretary,
			 acting through the Administrator of the Wage and Hour Division of the
			 Department of Labor, shall issue guidance on compliance with the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 201 et seq.) regarding providing a flexible
			 work environment through changes in employee terms and conditions of employment
			 as provided in section 4(a); and
				(2)the Secretary shall carry on a continuing
			 program of research, education, and technical assistance, including—
					(A)conducting and
			 promoting research with the intent of encouraging flexibility in work terms and
			 conditions;
					(B)publishing and
			 otherwise making available to employers, labor organizations, professional
			 associations, educational institutions, the various communication media, and
			 the general public the findings of studies and other materials for promoting
			 compliance with this Act;
					(C)sponsoring and
			 assisting State and community informational and educational programs;
			 and
					(D)providing
			 technical assistance to employers, labor organizations, professional
			 associations, and other interested persons on means of achieving and
			 maintaining compliance with the provisions of this Act.
					12.Rights retained
			 by employeesNothing in this
			 Act shall be considered to diminish the rights, privileges, or remedies of any
			 employee under any Federal or State law, or under a collective bargaining
			 agreement.
		13.Application of
			 provisionsNot later than 12
			 months after the date of enactment of this Act—
			(1)(A)except as provided in
			 subparagraph (B), the Secretary shall issue such regulations as are necessary
			 to carry out this Act (including regulations described in sections 4(c)(2),
			 5(a), 5(b)(1)(E), and 7(b)(2)) with respect to employees described in clause
			 (i) or (ii) of section 3(2)(A); and
				(B)the Comptroller General of the United
			 States and the Librarian of Congress shall issue such regulations as are
			 necessary to carry out this Act (including regulations described in sections
			 4(c)(2), 5(a), 5(b)(1)(E), and 7(b)(2)) with respect to employees of the
			 Government Accountability Office and the Library of Congress,
			 respectively;
				(2)the Board of
			 Directors of the Office of Compliance shall issue (in accordance with section
			 304 of the Congressional Accountability Act of 1995 (2 U.S.C. 1384)) such
			 regulations as are necessary to carry out this Act (including regulations
			 described in sections 4(c)(2), 5(a), 5(b)(1)(E), and 7(b)(2)) with respect to
			 employees described in section 3(2)(A)(iii);
			(3)the President (or
			 the designee of the President) shall issue such regulations as are necessary to
			 carry out this Act (including regulations described in sections 4(c)(2), 5(a),
			 5(b)(1)(E), and 7(b)(2)) with respect to employees described in section
			 3(2)(A)(iv); and
			(4)the Director of
			 the Office of Personnel Management shall issue such regulations as are
			 necessary to carry out this Act (including regulations described in sections
			 4(c)(2), 5(a), 5(b)(1)(E), and 7(b)(2)) with respect to employees described in
			 section 3(2)(A)(v).
			14.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2012 and each subsequent fiscal year.
		15.Effective
			 date
			(a)In
			 generalExcept as provided in subsection (b), this Act takes
			 effect on the date of enactment of this Act.
			(b)Application of
			 nonregulatory provisions
				(1)In
			 generalExcept as provided in paragraph (2), sections 2 through
			 12 shall apply on the earlier of—
					(A)the date that
			 occurs 3 months after the date on which the Secretary issues regulations under
			 section 13(a)(1)(A); and
					(B)the date that
			 occurs 15 months after the date of enactment of this Act.
					(2)Collective
			 bargaining agreementsIn the case of a collective bargaining
			 agreement in effect on the application date prescribed by paragraph (1),
			 sections 2 through 12 shall apply on the earlier of—
					(A)the date of the
			 termination of such agreement; or
					(B)the date that
			 occurs 12 months after the date of enactment of this Act.
					
